Citation Nr: 0211195	
Decision Date: 09/03/02    Archive Date: 09/09/02	

DOCKET NO.  00-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Propriety of the reduction of the 30 percent rating to zero 
percent for organic brain syndrome due to brain trauma.

(The issues of entitlement to service connection for lumbar 
spinal stenosis, lumbar degenerative joint disease and 
thoracic degenerative joint disease, and whether there was 
clear and unmistakable error in a rating decision dated 
January 5, 1989, in awarding a combined 90 percent disability 
rating for compensation will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1976 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
lumbar spinal stenosis, lumbar degenerative joint disease and 
thoracic degenerative disc disease, reduced a 30 percent 
rating to zero percent for organic brain syndrome due to 
brain trauma, and found that there was no clear and 
unmistakable error in a rating decision dated January 5, 
1989, in awarding a combined 90 percent disability rating for 
compensation.

The Board is undertaking additional development on the issue 
of entitlement to service connection for lumbar spinal 
stenosis, lumbar degenerative joint disease and thoracic 
degenerative disc disease, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

The veteran has raised the issue of whether there was a 
timely notice of disagreement with the January 5, 1989, 
rating decision.  This issue is inextricably intertwined with 
the issue of whether there was clear and unmistakable error 
in the January 5, 1989, rating decision.  The issue of 
whether there was a timely appeal of the January 5, 1989, 
rating decision will be remanded to the RO for adjudication 
following completion of the additional development of the 
issue of service connection for lumbar spinal stenosis, 
lumbar degenerative joint disease, and thoracic degenerative 
disc disease.


FINDINGS OF FACT

1.  A January 1989 RO decision assigned a 30 percent 
evaluation for organic brain syndrome due to brain trauma 
from January 12, 1988.

2.  A June 1998 RO decision reduced that evaluation to 
noncompensable on the basis of one examination when all of 
the evidence of record did not indicate that sustained 
improvement was demonstrated.


CONCLUSION OF LAW

The criteria for restoration of the 30 percent evaluation for 
organic brain syndrome due to brain trauma have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.344, 4.7, Part 4, Diagnostic 
Codes 8045-9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2001).  Although the record does 
not indicate that the RO has issued the veteran or his 
representative a statement of the case or supplemental 
statement of the case informing them of the legal criteria 
governing restoration of disability evaluations, in light of 
the Board's decision herein granting full restoration of the 
30 percent, the veteran will not be prejudiced by the Board's 
decision at this time.  See 38 C.F.R. § 3.344(c).  The 
veteran has been afforded a personal hearing.  The Board may 
now proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

An October 1988 report by a private speech pathologist 
indicates that the veteran exhibited severe cognitive 
deficits.  Because it had been over 10 years since his brain 
injury, the prognosis for improvement was guarded.  A January 
1989 letter from a private clinical psychologist indicates 
that the veteran had quite serious memory deficits.

A January 1989 RO decision increased the evaluation, from 
10 percent to 30 percent, for organic brain syndrome due to 
brain trauma, effective January 12, 1988.

A September 1997 private medical record indicates that the 
veteran has a significant cognitive deficit.

The report of an April 1998 VA psychiatric examination 
reflects that the veteran's claims file was reviewed.  It 
indicates that the veteran did not appear to be suffering 
from any Axis I DSM IV diagnosable disorders.

The report of a January 1998 private neurological examination 
reflects an impression that includes closed head injury with 
decreased cognitive function.

VA treatment records reflect assessments that include, in 
December 1997, rule out some organicity, and in January 1998, 
major depression.

The veteran's organic brain syndrome due to brain trauma has 
been evaluated under the provisions of Diagnostic 
Codes 8045-9304.  The veteran's 30 percent evaluation had 
been assigned under Diagnostic Code 9304.  Diagnostic 
Code 9304 provides that a 30 percent evaluation will be 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A noncompensable evaluation is assigned for a mental 
condition that has been formally diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

There is no question that a disability may be reduced; 
however, circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that, in any rating reduction, 
it must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Ratings 
on account of disease that is subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a).

In reaching its decision, the Board has considered the 
complete history of the disability in question, as well as 
the current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).

At the time of the reduction, a 30 percent evaluation had 
been in effect for greater than five years.  The recent 
evidence consisted of an April 1998 VA psychiatric 
examination report, private treatment records dated in 
September 1997 and June 1998, lay statements from the 
veteran's co-workers, and VA treatment records dated in 
December 1997 and January 1998.  Since the reduction was 
based upon one examination, the reduction would not be 
appropriate except where all the evidence clearly warranted 
the conclusion that sustained improved had been demonstrated.  
Further, examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction.  38 C.F.R. § 3.344(a).

A review of the evidence of record at the time of the January 
1989 rating decision granting 30 percent, reflects that this 
evidence included reports relating to psychological testing 
as well as reports relating to therapy by a speech and 
language pathologist.  The evidence of record at the time of 
the June 1998 RO decision reducing the evaluation from 
30 percent to noncompensable did not include any 
psychological testing nor any evidence regarding speech or 
language therapy.

Further, private medical evidence, dated in 1997 or 1998, 
continued to reflect that the veteran had decreased cognitive 
function, lay statements, dated in 1997 or 1998, indicate 
that the veteran had trouble remembering and comprehending, 
and VA treatment records indicate an assessment of major 
depression and rule out some organicity.

It is incumbent upon VA to demonstrate improvement prior to 
the rating decision.  After the fact justification of a past 
error cannot make right that which was already wrong.  
Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990).  The burden 
of proof is on VA to establish that a reduction is warranted 
by a preponderance of the evidence.  Kitchens v. Brown, 
7 Vet. App. 320 (1995).  In light of the above analysis 
regarding the evidence of record, sustained improvement in 
the veteran's service-connected organic brain syndrome due to 
brain trauma was not demonstrated.  Therefore, restoration of 
the 30 percent evaluation is warranted.


ORDER

Restoration of the 30 percent evaluation for the service-
connected organic brain syndrome due to brain trauma is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

